UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December 2013 Commission File Number: 000-30820 TIKCRO TECHNOLOGIES LTD. (Translation of registrant’s name into English) 16 Hatidhar Street, Raanana 43652, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): N/A Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): N/A CONTENTS Results of 2013 Annual General Meeting of Shareholders At the Annual General Meeting of Shareholders of the Registrant held on December 26, 2013, the shareholders approved the proposals to reelect Eric Paneth and Izhak Tamir to the board of directors and to reappoint Kost Forer Gabbay and Kasierer, a member of Ernst & Young Global, as independent auditors. The proposal to approve the compensation policy for officers and directors was not approved. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TIKCRO TECHNOLOGIES LTD. Date: December 31, 2013 By: /s/Aviv Boim Aviv Boim CEO
